ULTIMUS Your Fund Matters FILED VIA EDGAR September 28, 2010 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Williamsburg Investment Trust File Nos. 811-5685; 33-25301 Post-Effective Amendment No. 50 Ladies and Gentlemen: On behalf of Williamsburg Investment Trust (the “Registrant”), attached for filing is Post-Effective Amendment No. 50 (the “Amendment”) to Registrant’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective 75 days after filing pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is for the purpose of establishing two new series of shares of Registrant: the Davenport Value & Income Fund and the Davenport Equity Opportunities Fund. Please contact the undersigned at 513/587-3403 with your questions and comments concerning this filing. Very truly yours, /s/ John F. Splain John F. Splain, Esq. Managing Director Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com Cincinnati, Ohio 45246 Fax:
